 

RESIGNATION AGREEMENT

 

This Resignation Agreement, dated December 22, 2016 (the “Resignation
Agreement”), between Quantum Materials Corp. a Nevada corporation, having its
principal place of business at 3055 Hunter Road, San Marcos, Texas 78666
(“Quantum”), and Sriram Peruvemba, 12251 Toluca Drive, San Ramon, California
94583 (“Peruvemba”, and together with Quantum, the “Parties”, and each, a
“Party”).

 

WHEREAS, the Parties have entered into an Employment Agreement, dated as of June
13, 2016, the “Agreement”); and

 

WHEREAS, Peruvemba is resigning from his positions as an officer and director of
Quantum; and

 

WHEREAS, the Parties hereto desire to terminate the non-surviving terms of the
Employment Agreement on the terms and subject to the conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.       Definitions. Capitalized terms used and not defined in this Resignation
Agreement have the respective meanings assigned to them in the Employment
Agreement.

 

2.       Termination of the Employment Agreement. Subject to the terms and
conditions of this Resignation Agreement, the Employment Agreement is hereby
terminated pursuant to the terms of Section 5 of the Employment Agreement as of
December 22, 2016 (the “Resignation Date”). From and after the Resignation Date,
the Employment Agreement will be of no further force or effect, and the rights
and obligations of each of the Parties thereunder shall terminate, except for
(a) any rights and obligations of the Parties that survive the termination of
the Employment Agreement, including Section 4.6 (Indemnification), Section 7
(Confidentiality), Section 8 (Restrictive Covenants), Section 9
(Non-disparagement), Section 12 (Proprietary Rights in Intellectual Property),
subject to the terms and conditions of this Resignation Agreement. Nothing in
Paragraph 8.2 of the June 13, 2016, Employment Agreement, restricts Peruvemba
from continuing as CEO of Marketer International Inc., pursuing its lines of
business. Nothing in Paragraph 8.4 of the June 13, 2016, Employment Agreement,
restricts Peruvemba from soliciting, contacting, or engaging with Marketer
International Inc.’s previous, current or future business contacts, leads, or
customers.

 

3.       Certain Rights and Obligations/Resignation Payment.

 

As material consideration for the covenants, agreements and undertakings of the
Parties under this Resignation Agreement:

 

(a)       Promptly following the full execution of this Resignation Agreement,
Quantum shall confirm the vesting following stock options and warrants owned by
Peruvemba:

 

(i)       166,667 options to purchase Quantum’s $0.001 par value common stock at
$0.17 per share expiring October 14, 2025; and

 

1

 

 

(ii)       104,150 warrants to purchase Quantum’s $0.001 par value common stock
at $0.15 per share expiring March 29, 2021.

 

(b)       Quantum shall fully vest the following previously unvested stock
options awarded to Peruvemba:

 

(i)       333,333 options to purchase Quantum’s $0.001 par value common stock at
$0.17 per share expiring October 14, 2025;

 

(ii)       150,000 options to purchase Quantum’s $0.001 par value common stock
at $0.12 per share expiring April 13, 2026;

 

(iii)       3,000,000 options to purchase Quantum’s $0.001 par value common
stock at $0.13 per share expiring June 30, 2026.

 

(c)       Quantum shall pay accrued wages totaling $30,000.00 through December
22, 2016 as well as accrued expense report reimbursements on or before February
15, 2017.

 

(d)       Quantum shall make the following payments to Peruvemba:

 

(i)       US $20,000.00 on February 15, 2017;

 

(ii)       US $20,000.00 on March 15, 2017;

 

(iii)       US $20,000.00 on April 17, 2017

 

(iv)       US $20,000.00 on May 15, 2017;

 

(v)       US $20,000.00 on June 15, 2017; and

 

(vi)       US $20,000.00 on July 17, 2017 (Collectively the payments under
Section 3(a), (b), (c) and (d) is the “Resignation Payment”).

 

(e)       Quantum shall pay Peruvemba’s health insurance under his “COBRA”
(Consolidated Omnibus Budget Reconciliation Act of 1985) rights through June 30,
2017.

 

(f)        Within five days following the date first written above, Peruvemba
shall return to Quantum: 1) all materials and documents that are “Confidential
Information” as defined by Section 7 of the Employment Agreement; (2) all
materials and documents that are “Customer Information” as defined by Section
9.4 of the Employment Agreement, (3) all “Work Product” and “Intellectual
Property Rights” as defined by Section 12 of the Employment Agreement; (4) and
all “Facilities Information Technology and Access Resources” as defined by
Section 13 of the Employment Agreement.

 

(g)       Peruvemba will execute necessary documentation to effectuate
notification to banks, website accounts, auditors within 5 business days of the
documents being provided by the company.

 

2

 

 

4.       Mutual Release.

 

(a)       In consideration of the covenants, agreements and undertakings of the
Parties under this Resignation Agreement, each Party, on behalf of itself and
its respective present and former parents, subsidiaries, affiliates, officers,
directors, shareholders, members, successors and assigns (collectively,
“Releasors”) hereby releases, waives and forever discharges the other Party and
its respective present and former, direct and indirect, parents, subsidiaries,
affiliates, employees, officers, directors, shareholders, members, agents,
representatives, permitted successors and permitted assigns (collectively,
“Releasees”) of and from any and all actions, causes of action, suits, losses,
liabilities, rights, debts, dues, sums of money, accounts, reckonings,
obligations, costs, expenses, liens, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, and demands, of every kind and nature
whatsoever, whether now known or unknown, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, in law, admiralty or equity (collectively,
“Claims”), which any of such Releasors ever had, now have, or hereafter can,
shall, or may have against any of such Releasees for, upon, or by reason of any
matter, cause, or thing whatsoever from the beginning of time through the date
of this Resignation Agreement arising out of or relating to the Employment
Agreement, except for any Claims relating to rights and obligations preserved
by, created by or otherwise arising out of this Resignation Agreement (including
any surviving indemnification obligations under the Employment Agreement and
subject to the revisions to the Employment Agreement in Section 4(e) of this
Resignation Agreement). This release also covers any Claims brought against
Peruvemba with respect to his employment by Quantum.

 

(b)        Each Party, on behalf of itself and each of its respective Releasors,
understands that it may later discover Claims or facts that may be different
than, or in addition to, those that it or any other Releasor now knows or
believes to exist regarding the subject matter of the release contained in this
Section 4, and which, if known at the time of signing this Resignation
Agreement, may have materially affected this Resignation Agreement and such
Party’s decision to enter into it and grant the release contained in this
Section 4. Nevertheless, the Releasors intend to fully, finally and forever
settle and release all Claims that now exist, may exist or previously existed,
as set forth in the release contained in this Section 4, whether known or
unknown, foreseen or unforeseen, or suspected or unsuspected, and the release
given herein is and will remain in effect as a complete release, notwithstanding
the discovery or existence of such additional or different facts. The Releasors
hereby waive any right or Claim that might arise as a result of such different
or additional Claims or facts.

 

(c)       The above-references releases specifically cover Peruvemba releasing
all Claims to compensation under the Employment Agreement and any other
compensation claims against Quantum other than the options, warrants and cash
payments specified in Section 3(a), (b), (c), (d) and (e) of this Resignation
Agreement.

 

(d)       The Releasors have been made aware of, and understand, the provisions
of California Civil Code Section 1542 (“Section 1542”), which provides: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” The Releasors acknowledge that they have had the opportunity to
consult with counsel and expressly, knowingly and intentionally waive any and
all rights, benefits and protections of Section 1542 and of any other state or
federal statute or common law principle limiting the scope of a general release.

 

3

 

 

(e)       The Employment Agreement is hereby amended to strike from Section 4.6
the following language: “other than any Proceeding initiated by the Executive or
the Company related to any contest or dispute between the Executive and the
Company or any of its affiliates with respect to this Agreement or the
Executive’s employment hereunder.”

 

5.       Representations and Warranties. Each Party hereby represents and
warrants to the other Party that:

 

(a)       It has the full right, power and authority to enter into this
Resignation Agreement and to perform its obligations hereunder.

 

(b)       The execution of this Resignation Agreement by the individual whose
signature is set forth at the end of this Resignation Agreement on behalf of
such Party, and the delivery of this Resignation Agreement by such Party, have
been duly authorized by all necessary corporate action on the part of such
Party.

 

(c)       This Resignation Agreement has been executed and delivered by such
Party and (assuming due authorization, execution and delivery by the other Party
hereto) constitutes the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms.

 

(d)       It (i) knows of no Claims against the other Party relating to or
arising out of the Employment Agreement that are not covered by the release
contained in Section 4 and (ii) has neither assigned nor transferred any of the
Claims released herein to any person or entity and no person or entity has
subrogated to or has any interest or rights in any Claims.

 

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 27 OF
THE EMPLOYMENT AGREEMENT AND IN THIS SECTION 5 OF THIS RESIGNATION AGREEMENT,
(A) NEITHER PARTY HERETO NOR ANY PERSON ON SUCH PARTY’S BEHALF HAS MADE OR MAKES
ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER, EITHER ORAL OR
WRITTEN, WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE
OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED, AND (B) EACH PARTY
HERETO ACKNOWLEDGES THAT, IN ENTERING INTO THIS RESIGNATION AGREEMENT, IT HAS
NOT RELIED UPON ANY REPRESENTATION OR WARRANTY MADE BY THE OTHER PARTY, OR ANY
OTHER PERSON ON SUCH OTHER PARTY’S BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN
THIS SECTION 5.

 

4

 

 

6.       Amendment to Employment Agreement. Section 9 of the Employment
Agreement is deleted and hereby replaced with the following provision with
“Peruvemba” or “Quantum” having the same meaning as defined in this Resignation
Agreement:

 

Non-disparagement. The Parties agree and covenant that they will not at any time
make, publish or communicate to any person or entity or in any public forum any
defamatory remarks, comments or statements concerning Peruvemba or Quantum or
their businesses, or any of their employees, officers, and existing and
prospective customers, suppliers, investors and other associated third parties,
subject to the disclosure requirements of the Securities Exchange Act of 1934
and SEC Regulation S-K and Regulation S-X under the Securities Act of 1933.

 

This Section 9 does not, in any way, restrict or impede Peruvemba from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Peruvemba shall promptly provide written notice of any such
order to the Chairman of Quantum’s Board of Directors.

 

7.       Publicity and Announcements. Quantum shall provide Peruvemba the
opportunity to review the press release and SEC Form 8-K relating to his
resignation before publication. The Parties acknowledge that SEC Form 8-K Item
5.02 requires Quantum to provide a draft copy of the Form 8-K to Peruvemba for
review and provides that Quantum must include as an exhibit correspondence from
Peruvemba if Peruvemba so desires. The parties acknowledge that Quantum may be
required to disclose the terms of this Resignation Agreement in a press release
and in filings with the U.S. Securities and Exchange Commission (“SEC”) and may
be required to attach a copy of this Agreement to its SEC filings.

 

8.       Compliance with Federal Whistleblower Law. Nothing in this Agreement
prohibits any Party from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Parties do not
need the prior authorization of other Parties to make any such reports or
disclosures, and Parties are not required to notify other Parties that they have
made such reports or disclosures.

 

9.       Standstill Clause. Unless approved in advance in writing by Quantum’s
board of directors, Peruvemba agrees that neither he nor any of his
Representatives acting on behalf of or in concert with him (or any of his
Representatives) will, for a period of 3 years after the date of this
Resignation Agreement, directly or indirectly:

 

(a) make any statement or proposal to the board of directors of any of Quantum,
any of Quantum’s Representatives or any of Quantum’s stockholders regarding, or
make any public announcement, proposal or offer (including any “solicitation” of
“proxies” as such terms are defined or used in Regulation 14A of the Securities
Exchange Act of 1934, as amended) with respect to, or otherwise solicit, seek or
offer to effect (including, for the avoidance of doubt, indirectly by means of
communication with the press or media) (i) any business combination, merger,
tender offer, exchange offer or similar transaction involving Quantum or any of
its subsidiaries, (ii) any restructuring, recapitalization, liquidation or
similar transaction involving Quantum or any of its subsidiaries, (iii) any
acquisition of any of Quantum’s loans, debt securities, equity securities or
assets, or rights or options to acquire interests in any of Quantum’s loans,
debt securities, equity securities or assets, (iv) any proposal to seek
representation on the board of directors of Quantum or otherwise seek to control
or influence the management, board of directors or policies of any of Quantum,
(v) any request or proposal to waive, terminate or amend the provisions of this
Resignation Agreement or (vi) any proposal, arrangement or other statement that
is inconsistent with the terms of this Resignation Agreement, including this
Section 9;

 

5

 

 

(b) instigate, encourage or assist any third party (including forming a “group”
with any such third party) to do, or enter into any discussions or agreements
with any third party with respect to, any of the actions set forth in clause (a)
above;

 

(c) take any action which would reasonably be expected to require Quantum or any
of his affiliates to make a public announcement regarding any of the actions set
forth in clause (a) above; or

 

(d) acquire (or propose or agree to acquire), of record or beneficially, by
purchase or otherwise, any loans, debt securities, equity securities or assets
of Quantum or any of its subsidiaries, or rights or options to acquire interests
in any of Quantum’s loans, debt securities, equity securities or assets, except
that Peruvemba may beneficially own up to 5.0% of each class of Quantum’s
outstanding loans, debt securities and equity securities and may own an amount
in excess of such percentage solely to the extent resulting exclusively from
actions taken by Quantum.

 

The foregoing restrictions shall not apply to any of Peruvemba’s Representatives
effecting or recommending transactions in securities (A) in the ordinary course
of their business as an investment advisor, broker, dealer in securities, market
maker, specialist or block positioner and (B) not at the direction or request of
Peruvemba or any of his affiliates.

 

(e) Notwithstanding the foregoing provisions of this Section 9, the restrictions
set forth in this Section 9 shall terminate and be of no further force and
effect if Quantum enters into a definitive agreement with respect to, or
publicly announces that it plans to enter into, a transaction involving all or a
controlling portion of Quantum’s equity securities or all or substantially all
of Quantum’s assets (whether by merger, consolidation, business combination,
tender or exchange offer, recapitalization, restructuring, sale, equity issuance
or otherwise).

 

10.       Miscellaneous.

 

(a)       All notices, requests, consents, claims, demands, waivers, summons and
other legal process, and other similar types of communications hereunder (each,
a “Notice”) must be in writing and addressed to the relevant Party at the
address set forth on the first page of this Resignation Agreement (or to such
other address that may be designated by the receiving Party from time to time in
accordance with this Section 10(a)). All Notices must be delivered by personal
delivery, nationally recognized overnight courier (with all fees pre-paid), or
certified or registered mail (in each case, return receipt requested, postage
prepaid). A Notice is effective only (i) upon receipt by the receiving Party and
(ii) if the Party giving the Notice has complied with the requirements of this
Section 10(a).

 

6

 

 

(b)       This Resignation Agreement is governed by, and construed in accordance
with, the laws of the State of California, without regard to the conflict of
laws provisions of such State. Any legal suit, action or proceeding arising out
of this Resignation Agreement must be instituted in the federal courts of the
United States of America or the courts of the State of California, in each case
located in the Contra Costa County and each Party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.

 

(c)       This Resignation Agreement, and each of the terms and provisions
hereof, may only be amended, modified, waived or supplemented by an agreement in
writing signed by each Party.

 

(d)       Neither Party may assign, transfer or delegate any or all of its
rights or obligations under this Resignation Agreement without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed; provided, however, that either Party may assign this Resignation
Agreement to an affiliate, a successor-in-interest by consolidation, merger or
operation of law or to a purchaser of all or substantially all of the Party’s
assets. No assignment will relieve the assigning party of any of its obligations
hereunder. Any attempted assignment, transfer or other conveyance in violation
of the foregoing will be null and void. This Resignation Agreement will inure to
the benefit of and be binding upon each of the Parties and each of their
respective permitted successors and permitted assigns.

 

(e)       This Resignation Agreement may be executed in counterparts, each of
which is deemed an original, but all of which constitutes one and the same
agreement. Delivery of an executed counterpart of this Resignation Agreement
electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this Resignation Agreement.

 

(f)       For purposes of this Resignation Agreement, (i) the words “include,”
“includes” and “including” are deemed to be followed by the words “without
limitation”; (ii) the word “or” is not exclusive; (iii) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Resignation Agreement
as a whole; (iv) words denoting the singular have a comparable meaning when used
in the plural, and vice-versa; and (v) words denoting any gender include all
genders. The Parties drafted this Resignation Agreement without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.

 

(g)       The headings in this Resignation Agreement are for reference only and
do not affect the interpretation of this Resignation Agreement.

 

(h)       If any term or provision of this Resignation Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this
Resignation Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction; provided, however, that if any fundamental
term or provision of this Resignation Agreement (including the mutual releases
in Section 4 of this Resignation Agreement, is invalid, illegal or
unenforceable, the remainder of this agreement shall be unenforceable. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Resignation Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

7

 

 

(i)       Each of the Parties shall and shall cause their respective affiliates
and representatives to, from time to time at the request, furnish the other
Party such further information or assurances, execute and deliver such
additional documents, instruments and conveyances, and take such other actions
and do such other things, as may be reasonably necessary to carry out the
provisions of this Resignation Agreement and give effect to the transactions
contemplated hereby.

 

(j)       This Resignation Agreement constitutes the sole and entire agreement
of the Parties with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

 

(k)       Each Party shall pay its own costs and expenses in connection with the
drafting, negotiation and execution of this Resignation Agreement (including the
fees and expenses of its advisors, accounts and legal counsel).

 

(l)       This Resignation Agreement benefits solely the Parties hereto and
their respective permitted successors and permitted assigns, and nothing in this
Resignation Agreement, express or implied, confers on any other person or entity
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Resignation Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Resignation Agreement as of
the date first written above.

 

 

Quantum Materials Corp.

a Nevada corporation

        By:     Name:     Title: Authorized Signatory         Sriram Peruvemba  
    By:     Name: Sriram Peruvemba

 

8

 

 

Exhibit A

 

Employment Agreement

 

 

 

 

